                   Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 1 of 16



 1                                                                                The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7
                                               AT TACOMA
 8
          JUDITH COLE, a single person; LOUISE                           NO. 3:18-cv-05182-RBL
 9        MICHAEL, a single person; DAVID
          JOHNSON, a single person,                                      PLAINTIFFS’ SECOND MOTION
10                                                                       TO COMPEL DISCOVERY AND
                                                     Plaintiffs,         AWARD FEES PURSUANT
11           v.                                                          TO FRCP 37
12
          KEYSTONE RV COMPANY, a foreign                                 NOTE ON MOTION CALENDAR:
13        business entity,                                               FRIDAY, MARCH 1, 2019

14                                              Defendant.               JURY TRIAL

15

16

17                                              I.      INTRODUCTION

18                This motion is filed on the heels of the plaintiffs’ first motion to compel discovery

19   against Keystone, filed one week ago today. 1 The plaintiffs’ first motion to compel
20
     concerned pervasive deficiencies in Keystone’s responses to the plaintiffs’ first set of
21
     interrogatories, etc., and their first requests for admission directed to Keystone. Keystone
22
     objected to 12 out of 14 interrogatories; 41 out of 42 requests for production; and 23
23

24

25   1   Plaintiffs incorporate their first motion to compel discovery by reference herein.

         PLAINTIFFS’ SECOND MOTION TO COMPEL                               Law Offices of Eugene N. Bolin, Jr., P.S.
         DISCOVERY AND AWARD FEES PURSUANT TO                                  144 Railroad Avenue, Suite 308
         FRCP 37 - 1                                                                Edmonds, WA 98020
         3:18-cv-05182-RBL
                                                                                206-527-2700 / 425-582-8165
                                                                                Toll Free / Fax: 888-527-2710
               Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 2 of 16



 1   out of 23 requests for admission. In all, Keystone objected to 76 out of 79 discovery
 2
     requests.     Much of the discovery sought was objective information in Keystone’s
 3
     possession, such as the names of company employees, specific complaints made by
 4
     consumers, specific lawsuits filed against the company, and similar kinds of information
 5
     readily available to Keystone. The information and documents which Keystone did provide
 6

 7   in this discovery, was almost always non-responsive.

 8           The instant motion concerns (again) pervasive deficiencies in Keystone’s responses

 9   to the plaintiffs’ second through fifth set of interrogatories, etc. In response to the
10
     plaintiffs’ second set of interrogatories, etc., Keystone objected to 3 out of 3
11
     interrogatories and 25 out of 25 requests for production. In response to the plaintiffs’
12
     third set of requests for production (no interrogatories), Keystone objected to 20 out of
13
     20 requests.         In response to the plaintiffs’ fourth set of requests for production (no
14

15
     interrogatories), Keystone objected to 33 out of 33 requests. In response to the

16   plaintiffs’ fifth set of requests for production (no interrogatories), Keystone objected to

17   18 out of 19 requests. In all, Keystone objected to 99 out of 100 discovery requests
18
     which are the subject of this motion.
19
             Both of the plaintiffs’ first and the second motions to compel discovery are
20
     remarkably similar in the dense, repetitive, and boiler-plate nature of Keystone’s multiple
21
     objections, while lacking in any substantive responses. And just like the first motion to
22

23
     compel, much of the discovery requested by the plaintiffs which is the subject of the

24   instant motion, seeks objective information in the possession of Keystone. The limited

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                       Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                          144 Railroad Avenue, Suite 308
      FRCP 37 - 2                                                        Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                     206-527-2700 / 425-582-8165
                                                                     Toll Free / Fax: 888-527-2710
                  Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 3 of 16



 1   information and documents which Keystone has provided in discovery is almost always
 2
     non-responsive.
 3
                For example, one of the key issues in the case involves Keystone’s “caution” to
 4
     consumers regarding the “prolonged occupancy” of its RVs, which Keystone publishes in
 5
     its Owners Manual. 2 The actual “caution” was reproduced from the Manual in the
 6

 7   plaintiffs’ amended complaint at par. 3.14. Dkt. 5, pg. 9. The same phrase (“prolonged

 8   occupancy”), in whole or part , is also referenced in numerous other parts of the amended

 9   complaint. For example, see pars. 1.3, 1.5-1.8, 1.10-1.11, 2.5, 3.1, 3.3, 3.7, 3.9,
10
     3.17, 3.19-3.20, 3.25, 3.28 and 9.1.
11
                The plaintiffs have repeatedly sought in discovery to determine what Keystone
12
     means by its own term, “prolonged occupancy,” and the health hazards that it says could
13
     result from “prolonged occupancy.” In the plaintiffs’ second set of interrogatories and
14

15
     requests, the plaintiffs sought this information in RFP 20 and 24; in the third set, the

16   plaintiffs sought this information in RFPs 1, 9-11, and 19-20; in the fourth set, the

17   plaintiffs sought this information in RFP 24, 29 and 31; and in the fifth set, the plaintiffs
18
     sought this information in RFP 4. In all twelve of these requests, Keystone provided no
19
     substantive information or documents about what the company means by the term
20
     “prolonged occupancy.”
21

22

23   2 The plaintiffs’ complaint alleges that disclaimers, such as Keystone’s “caution” to consumers, must be
     disclosed to consumers before the purchase of the product, and not buried on a 98-page Owners Manual,
24   which most consumers never read cover-to-cover.

25

         PLAINTIFFS’ SECOND MOTION TO COMPEL                         Law Offices of Eugene N. Bolin, Jr., P.S.
         DISCOVERY AND AWARD FEES PURSUANT TO                            144 Railroad Avenue, Suite 308
         FRCP 37 - 3                                                          Edmonds, WA 98020
         3:18-cv-05182-RBL
                                                                          206-527-2700 / 425-582-8165
                                                                          Toll Free / Fax: 888-527-2710
               Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 4 of 16



 1           The plaintiff has sought similar information about Keystone’s own language in its
 2
     Owners Manuals, including “health hazards” the company asserts will result from the
 3
     “prolonged occupancy” of its RVs. This is referred to in the Manual in this way:
 4
                     . . . Prolonged Occupancy (sic) can lead to premature
 5                   component failure and create conditions, which if not managed
                     properly, may be hazardous to your health and/or cause
 6
                     significant damage to your recreational vehicle. . . .
 7
             Keystone has not provided any meaningful information or documents in response
 8
     to the plaintiffs’ discovery, which may explain what Keystone means by this caution, or
 9
     the facts which gave rise to Keystone’s decision to publish this “caution” in its Owners
10

11
     Manual.

12   See Dkt. 5, pg. 9.

13                             II.   FACTS RELEVANT TO MOTION

14      A. The Exhibits Attached Hereto
15
             This motion concerns the plaintiffs’ second set of interrogatories and requests for
16
     production which were served on Keystone on October 25, 2018 (Exhibit 1 hereto);
17
     plaintiffs’ third set of requests for production which were served on Keystone on
18
     November 30, 2018 (Exhibit 2 hereto); plaintiffs’ forth set of requests for production
19

20   which were served on Keystone on December 4, 2018 (Exhibit 3 hereto); plaintiffs’ fifth

21   set of requests for production which were served on Keystone on December 10, 2018

22   (Exhibit 4 hereto); and plaintiffs’ second set of requests for admissions which were served
23
     on Keystone on December 10, 2018 (Exhibit 5 hereto).
24

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                     Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                        144 Railroad Avenue, Suite 308
      FRCP 37 - 4                                                      Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                   206-527-2700 / 425-582-8165
                                                                   Toll Free / Fax: 888-527-2710
               Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 5 of 16



 1      B. Plaintiffs’ Efforts to Conduct a Discovery Conference
 2
             The plaintiffs initiated a second discovery conference with Keystone’s counsel,
 3
     scheduled for February 12, 2019, in advance of the instant motion. Keystone’s counsel
 4
     unilaterally aborted the conference the evening before, on a claim that the plaintiffs did
 5
     not provide a writing to the defense describing the areas that would be discussed.
 6

 7   Despite the plaintiffs’ numerous attempts to persuade Keystone to proceed with the

 8   conference, Keystone’s counsel refused to participate in the February 12 conference, or

 9   a re-scheduled discovery conference. Worse, Keystone and its counsel refused to provide
10
     any date or time when it would participate in a discovery conference.
11
             Below is a timeline of communications regarding the February 12 discovery
12
     conference, supported by contemporaneous emails:
13
                 •   January 22, 2019 – Plaintiffs’ counsel sent an email requesting a discovery
14
                     conference. (Ex. 6).
15
                 •   January 22, 2019 – Plaintiffs’ counsel sent an eight (8) page letter to
16                   Keystone’s counsel requesting dates of availability for discovery conference.
                     (Ex. 7).
17
                 •   January 23, 2019 – Plaintiffs’ counsel sent a two (2) page letter to
18
                     Keystone’s counsel regarding Keystone’s inadequate responses to Plaintiffs’
19
                     Second Requests for Admission. Plaintiffs’ counsel requested that Keystone
                     amend their responses to RFA’s 21, 29 and 30 within seven (7) days or
20                   participate in a discovery conference. (Ex. 8).

21               •   January 25, 2019 – Plaintiffs’ counsel sent an email to Keystone’s counsel
                     requesting a discovery conference to resolve some of the discovery disputes
22
                     without involving the court. (Ex. 9).
23
                 •   January 31, 2019 – Plaintiffs’ counsel sent an email again asking for the
24                   availability of Keystone’s counsel for a discovery conference. (Ex. 10).

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                      Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                         144 Railroad Avenue, Suite 308
      FRCP 37 - 5                                                       Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                    206-527-2700 / 425-582-8165
                                                                    Toll Free / Fax: 888-527-2710
              Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 6 of 16



 1              •   February 5, 2019 – Plaintiffs’ counsel sent an email suggesting February 12,
                    2019 at 1:00 pm for a discovery conference with Keystone’s counsel. (Ex.
 2
                    11).
 3
                •   February 6, 2019 – Plaintiffs’ counsel sent an email to Keystone’s counsel
 4                  and provided a dial-in number for the discovery conference call. (Ex. 12).

 5              •   February 11, 2019 – Plaintiffs’ counsel sent an email to Keystone’s counsel
                    confirming a discovery conference scheduled for February 12, 2019. Later
 6
                    that day (6:13 p.m.), Keystone’s counsel emailed Plaintiffs’ counsel
 7                  informing them that they would not be participating in the discovery
                    conference the following day. (Ex. 13).
 8
                •   February 12, 2019 - Keystone’s counsel sent an email to Plaintiffs’ counsel
 9                  stating that they would not be participating in the discovery conference.
                    (Ex. 14).
10

11              •   February 12, 2019 – 12:31 p.m. – Plaintiffs’ counsel sent an email to
                    Keystone’s counsel expressing disappointment over Keystone’s counsel
12                  unilaterally aborting the discovery conference. (Ex. 15).

13              •   February 12, 2019 – 3:12 p.m. – Plaintiffs’ counsel sent an email to
                    Keystone’s counsel requesting a discovery conference within the following
14
                    forty-eight (48) hours. (Ex. 16).
15
                •   February 13, 2019 – Plaintiffs’ counsel sent an email to Keystone’s counsel
16                  again requesting authority supporting their claim that the Plaintiffs must
                    provide an outline ahead of a discovery conference. Plaintiffs’ counsel also
17                  notified Keystone’s counsel that a discovery conference call was going to
                    begin on February 14, 2019 at 9:00 am. (Ex. 17).
18

19
                •   February 13, 2019 – 4:06 p.m. –Keystone’s counsel sent an email to
                    Plaintiffs’ counsel stating that they were “unavailable” for a discovery
20                  conference on February 14, 2019 at 9:00 a.m. (Ex. 18).

21              •   February 14, 2019 – Plaintiffs’ counsel sent an email to Keystone’s counsel
                    informing them that it was in bad faith to unilaterally abort a discovery
22
                    conference without providing an alternate date and time. (Ex. 19).
23

24

25

     PLAINTIFFS’ SECOND MOTION TO COMPEL                      Law Offices of Eugene N. Bolin, Jr., P.S.
     DISCOVERY AND AWARD FEES PURSUANT TO                         144 Railroad Avenue, Suite 308
     FRCP 37 - 6                                                       Edmonds, WA 98020
     3:18-cv-05182-RBL
                                                                   206-527-2700 / 425-582-8165
                                                                   Toll Free / Fax: 888-527-2710
                 Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 7 of 16



 1                                III.    LAW AND ARGUMENT
 2
              Courts have consistently found that the practice of simultaneously objecting to a
 3
     request for production, and then partially answering it “without waiving the objection”
 4
     to be “an incomplete and non-responsive answer” and thereby a waiver of the
 5
     objection. See, Swackhammer v. Sprint Corp, 225 FDR 658, 660 (D. Kansas, 2004);
 6

 7   Gammon v. Clark, 38 Wn. App. 274 (1984); Traxler v. For Motor Co., 576 NW 2d 398,

 8   401-3 (Mich.App.,1998); and Meese v. Easton Mfg. Co., 35 FDR 162, 166 (ND Ohio,

 9   1964).
10
              In Gammon, a wrongful death case, the court also made note of the fact the
11
     defendant had objected to production of historical accident reports but still produced a
12
     small number notwithstanding the objection. At trial it was learned there were actually
13
     many more accident reports. This was not discernable from the original answers which
14

15
     contained objections. In this case as well, Defendants have repeatedly answered certain

16   questions while also willfully withholding information. A party cannot have it both ways.

17   Furthermore, it causes too many collateral problems that inevitably rear their head later,
18
     at trial.
19
              Boilerplate objections give neither the court nor the other party anything with
20
     which to work. See, Johnson v. Mermis, 91 Wn. App. 127 (1998). In Mermis, the Court
21
     found that responses to interrogatories that included answers such as “overly broad” and
22

23
     “privileged” did not satisfy specificity requirements. Mermis, at 134. In this case, multiple

24   objections contain the boilerplate “overly broad” objection with no explanation as to why

25   defense counsel finds the question overbroad. Likewise, multiple “privilege” objections

      PLAINTIFFS’ SECOND MOTION TO COMPEL                     Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                        144 Railroad Avenue, Suite 308
      FRCP 37 - 7                                                      Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                   206-527-2700 / 425-582-8165
                                                                   Toll Free / Fax: 888-527-2710
               Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 8 of 16



 1   contain no explanation. Defendants have clearly violated the dictate outlined by our
 2
     Supreme Court in Mermis.
 3
             Washington’s civil rules, like the federal rules of civil procedure, dictate that parties
 4
     comply in good faith with interrogatories and requests for production, and the other
 5
     discovery rules. The seminal case in Washington of Physicians Insurance Exchange v.
 6

 7   Fisons Corporation, 122 Wn.2d 299 (1993) should have put a stop to incomplete and

 8   evasive answers to discovery requests. Apparently it has not.

 9                   …Rule 26(g) imposes an affirmative duty to engage in pretrial
                     discovery in a responsible manner that is consistent with the spirit
10
                     and purposes of Rules 26-37.
11
             Fisons at 342 citing from Amendments to the Federal Rules of Civil Procedure
12
     advisory committee note, 97 F.R.D. 166, 216-19 (1983).
13
            “The responses [to interrogatories] must be consistent with the letter, spirit, and
14

15
     purpose of the rules.” Fisons at 344. “[The legal system] obviously cannot succeed

16   without the full cooperation of the parties.” Fisons 122 Wn.2d at 342. At p. 341 of the

17   Fisons opinion the Court cited to the aforementioned Federal Advisory Committee note
18
     found at 97 F.R.D. 216-219 (1983), which cited the U.S. Supreme Court case of Hickman
19
     v. Taylor, 329 U.S. 495 (1947): "Mutual knowledge of all the relevant facts gathered by
20
     both parties is essential to proper litigation." Liberal discovery rules “make a trial less a
21
     game of blind-man’s bluff and more a fair contest.” Procter and Gamble Co., 356 U.S.
22

23
     677 682, 2 L.Ed.2d 1077, 78 S.Ct. 983 (1958).

24

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                        Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                           144 Railroad Avenue, Suite 308
      FRCP 37 - 8                                                         Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                      206-527-2700 / 425-582-8165
                                                                      Toll Free / Fax: 888-527-2710
               Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 9 of 16



 1      A. Objections – Specificity Required
 2
             Although parties sometimes avoid answering interrogatories fully and completely
 3
     by stating objections, each and every objection has a particular body of case law
 4
     associated with it. In general:
 5
                     Objections must be stated with specificity and supported by a
 6
                     detailed explanation as to why the interrogatory (or a class of
 7                   interrogatories) is objectionable. See, e.g., United States v.
                     58.16 Acres of Land, 66 F.R.D. 570 (E.D.Ill. 1975). If only part
 8                   of an interrogatory is objectionable, the responding party must
                     answer the interrogatory to the extent that it is not objectionable.
 9
     3A Karl B. Tegland, Washington Practice: Rules Practice §4, 721 (5th Edition 2006).
10

11      B. Burdensome/Oppressive Objection

12               “Burdensome and Oppressive” requires a showing that the requested
13
     information asks for undue effort or expense. Like any objection, it should be specific as
14
     to why there is a belief of burdensomeness or oppressiveness. Tegland states:
15
                          (b) Burdensome and oppressive.
16
                            The responding party may object if producing the
17                   requested information would involve undue effort or expense.
                     In making a decision regarding undue burden, the court will
18
                     balance the burden on the responding party to ascertain
19                   the information against the benefit to the propounding party
                     of having the information. City of Seattle v. McConahy, 86
20                   Wn. App. 557, 937 P.2d 1133 (1997); Pulsecard, Inc. v.
                     Discover Card Services, Inc., 168 F.R.D. 295 (D.Kan. 1996);
21                   Spector Freight Systems, Inc. v. Home         Indemnity Co.,
                     58 F.R.D. 162 (N.D.Ill. 1973) (tremendous expenditure of time
22
                     and money which would be necessary for party to specifically
23                   answer over 10,000 separate questions contained in
                     interrogatories    outweighed      any      benefit         of
24                   compelling answers).”

25   3A Karl B. Tegland, Washington Practice: Rules Practice §4, 721, 722 (5th Edition 2006).
      PLAINTIFFS’ SECOND MOTION TO COMPEL                       Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                          144 Railroad Avenue, Suite 308
      FRCP 37 - 9                                                        Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                     206-527-2700 / 425-582-8165
                                                                     Toll Free / Fax: 888-527-2710
              Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 10 of 16



 1
             Keystone has offered no such showing and its objection to this effect must
 2

 3   therefore be disregarded.

 4      C. Assertion of Attorney-Client Privilege & “Privacy Laws”

 5           Keystone asserted blanket attorney-client objections to certain discovery, once
 6
     again with no accompanying explanations. The attorney-client privilege exception is very
 7
     narrow. The party asserting it carries the burden.        See Dietz v. Doe, 131 Wn.2d 835,
 8
     844 (1997). How can a court determine if a claim of attorney-client privilege is valid?
 9
     The Federal Rules provide guidance. Federal Rule of Civil Procedure 26(b)(5)(A)(ii) states
10

11
     that when such privilege is claimed, the party claiming privilege must “describe the nature

12   of the documents, communications, or tangible things not produced or disclosed—and do

13   so in a manner that . . . will enable other parties to assess the claim.” FRCP
14
     26(b)(5)(A)(ii).
15
        D. A Party May Obtain Any Non Privileged Matter. . .
16
             FRCP 26(b)(1) provides:
17
                     "Unless otherwise limited by court order, . . . [p]arties may obtain
18
                     discovery regarding any nonprivileged matter that is relevant to
19
                     any party's claim or defense and proportional to the needs of the
                     case, considering the importance of the issues at stake in the
20                   action, the amount in controversy, the parties' relative access to
                     relevant information, the parties' resources, the importance of
21                   the discovery in resolving the issues, and whether the burden or
                     expense of the proposed discovery outweighs its likely benefit."
22

23
             Keystone’s discovery responses do not conform to FRCP 26(b)(1). The plaintiffs

24   do not seek privileged information; nor information which is burdensome to collect; nor

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                       Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                          144 Railroad Avenue, Suite 308
      FRCP 37 - 10                                                       Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                     206-527-2700 / 425-582-8165
                                                                     Toll Free / Fax: 888-527-2710
              Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 11 of 16



 1   any other discovery unreasonable or improper. Keystone has provided virtually zero
 2
     discovery which was not already in the possession of the plaintiffs.
 3
        E. The Duty of Litigants to Cooperate in Discovery
 4
             "[T]he hallmarks of discovery in federal court are, and should be, openness,
 5
     transparency, and candor. Gamesmanship, ambush, surprise, and concealment have no
 6

 7   place in federal practice." Ely v. Cabot Oil & Gas Corp., No. 3:09-CV-2284, 2016 WL

 8   4169197, at *2 (M.D. Pa. Feb. 17, 2016), quoting Styler v. Frito-Lay, Inc., No. 1:13-CV-

 9   833, 2015 WL 11243423, at *5 (M.D. Pa. Mar. 18, 2015).
10
             A repeated “failure to cooperate in discovery would result in dismissal and default.”
11
     Computer Task Group, Inc. v. Brotby, 364 F.3d 1112, 1117 (9th Cir. 2004), citing Adriana
12
     Int'l Corp. v. Thoeren, 913 F.2d 1406, 1413 (1990). See also, Malone v. U.S. Postal
13
     Service, 833 F.2d 128, 132-133 (9th Cir. 1987), cert. denied, 488 U.S. 819 (1988); Vinton
14

15
     v. Adam Aircraft Indus., 232 F.R.D. 650 (D. Colo. 2005); Payne v. Exxon Corp., 121 F.3d

16   503, (9th Cir. 1997).

17           In this motion, we have clear evidence of the same, two primary discovery rule
18
     violations by Keystone, that the plaintiffs’ alleged in their first motion to compel discovery:
19
     1) its failure to cooperate in scheduling and discovery matters; and 2) its persistent failure
20
     to provide any meaningful discovery. Both have caused significant prejudice to plaintiffs
21
     and now require an order compelling discovery.
22

23
                                VI.    ATTORNEYS’ FEES AND COSTS

24           The plaintiffs request their fees and costs in their motion , on the same authority

25   which they cited in their first motion to compel discovery. Should the Court grant the

      PLAINTIFFS’ SECOND MOTION TO COMPEL                       Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                          144 Railroad Avenue, Suite 308
      FRCP 37 - 11                                                       Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                     206-527-2700 / 425-582-8165
                                                                     Toll Free / Fax: 888-527-2710
              Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 12 of 16



 1   instant motion and award fees, the plaintiffs will submit a fee application after the Court
 2
     files its ruling.
 3
                                         VII.    CONCLUSION
 4
             For all of the reasons recited herein, the plaintiffs respectfully request that the
 5
     Court grant the plaintiffs' second motion to compel discovery and award fees.
 6

 7           DATED THIS 14th day of February, 2019.

 8                                       LAW OFFICES OF EUGENE N. BOLIN, JR., P.S.
                                         By: s/Eugene N. Bolin, Jr.
 9                                       Eugene N. Bolin, Jr., WSBA #11450
                                         Law Offices of Eugene N. Bolin, Jr., P.S.
10                                       144 Railroad Ave., Suite #308
                                         Edmonds, WA 98020
11                                       Telephone: 425-582-8165
                                         Fax: 888-527-2710
12                                       Email: eugenebolin@gmail.com

13

14
                                         LAW OFFICES OF RICHARD F. DeJEAN
                                         By: s/Richard DeJean
15
                                         Richard DeJean, WSBA #2548
                                         PO Box 867
16
                                         Sumner, WA 98390
17                                       Telephone: 253-863-0922
                                         Email: rdejean@dejeanlaw.comcastbiz.net
18
                                         BERRY & BECKETTT PLLP
19                                       By: s/Guy W. Beckett
                                         Guy W. Beckett, WSBA #14939
20                                       1708 Bellevue Avenue
                                         Seattle, WA 98122
21                                       Telephone: 206-441-5444
                                         Email: gbeckett@beckettlaw.com
22
                                         Attorneys for Plaintiffs
23

24

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                           Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                              144 Railroad Avenue, Suite 308
      FRCP 37 - 12                                                           Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                         206-527-2700 / 425-582-8165
                                                                         Toll Free / Fax: 888-527-2710
               Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 13 of 16



 1                    SUBJOINED DECLARATION OF EUGENE N. BOLIN, JR.
 2
             Eugene N. Bolin, Jr., declares that the following is true and accurate to the best of
 3
     my knowledge, under penalty of the laws of perjury of the State of Washington:
 4
        1. I am an attorney licensed to practice law in Washington and I represent the
 5
     plaintiffs in this action. I have personal knowledge of the facts and matters recited
 6

 7   herein.

 8      2. Attached hereto are true and accurate copies of the following documents:

 9      EXHIBIT 1:         Plaintiffs’ second set of interrogatories and requests for production
                           to Keystone with responses
10

11
        EXHIBIT 2:         Plaintiffs’ third set of requests for production to Keystone with
                           responses
12
        EXHIBIT 3:         Plaintiffs’ fourth set of requests for production to Keystone with
13                         responses
14
        EXHIBIT 4:         Plaintiffs’ fifth set of requests for production to Keystone with
15
                           responses

16      EXHIBIT 5:         Plaintiffs’ second set of requests for admission to Keystone with
                           responses
17
        EXHIBIT 6:         January 22, 2019 email from Plaintiffs’ counsel requesting a
18
                           discovery conference.
19
        EXHIBIT 7:         January 22, 2019 eight (8) page letter from Plaintiffs’ counsel to
20                         Keystone’s counsel requesting dates of availability for discovery
                           conference.
21
        EXHIBIT 8:         January 23, 2019 –two (2) page letter to from Plaintiffs’ counsel to
22
                           Keystone’s counsel regarding Keystone’s inadequate responses to
23
                           Plaintiffs’ Second Requests for Admission.         Plaintiffs’ counsel
                           requested that Keystone amend their responses to RFA’s 21, 29 and
24                         30 within seven (7) days or participate in a discovery conference.

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                      Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                         144 Railroad Avenue, Suite 308
      FRCP 37 - 13                                                      Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                    206-527-2700 / 425-582-8165
                                                                    Toll Free / Fax: 888-527-2710
             Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 14 of 16



 1     EXHIBIT 9:        January 25, 2019 email from Plaintiffs’ counsel to Keystone’s counsel
                         requesting a discovery conference to resolve some of the differences
 2
                         without involving the court.
 3
       EXHIBIT 10:       January 31, 2019 email from Plaintiffs’ counsel to Keystone’s counsel
 4                       asking for the availability of Keystone’s counsel for a discovery
                         conference.
 5
       EXHIBIT 11:       February 5, 2019 email from Plaintiffs’ counsel to Keystone’s counsel
 6
                         suggesting February 12, 2019 at 1:00 pm for a discovery conference
 7                       with Keystone’s counsel and Keystone’s email confirming availability
                         for conference.
 8
       EXHIBIT 12:       February 6, 2019 email from Plaintiffs’ counsel to Keystone’s counsel
 9                       providing a dial in number for the discovery conference.
10
       EXHIBIT 13:       February 11, 2019 email from Plaintiffs’ counsel to Keystone’s
11
                         counsel confirming a discovery conference scheduled for February
                         12, 2019. And February 11, 2019 (6:13 p.m.), email from Keystone’s
12                       counsel to Plaintiffs’ counsel informing them that they would not be
                         participating in the discovery conference the following day.
13
       EXHIBIT 14:       February 12, 2019 email from Keystone’s counsel to Plaintiffs’
14
                         counsel stating that they would not be participating in the discovery
15
                         conference.

16     EXHIBIT 15:       February 12, 2019 – 12:31 p.m. – email from Plaintiffs’ counsel to
                         Keystone’s counsel expressing disappointment over Keystone’s
17                       counsel unilaterally aborting the discovery conference.
18
       EXHIBIT 16:       February 12, 2019 – 3:12 p.m. – email from Plaintiffs’ counsel to
19
                         Keystone’s counsel requesting a discovery conference within the
                         following forty-eight (48) hours.
20
       EXHIBIT 17:       February 13, 2019 – 2:38 p.m. - email from Plaintiffs’ counsel to
21                       Keystone’s counsel requesting authority supporting their claim that
                         the Plaintiffs must provide an outline ahead of a discovery
22
                         conference. Plaintiffs’ counsel also notified Keystone’s counsel that
23
                         a discovery conference call was going to begin on February 14, 2019
                         at 9:00 a.m.
24

25

     PLAINTIFFS’ SECOND MOTION TO COMPEL                    Law Offices of Eugene N. Bolin, Jr., P.S.
     DISCOVERY AND AWARD FEES PURSUANT TO                       144 Railroad Avenue, Suite 308
     FRCP 37 - 14                                                    Edmonds, WA 98020
     3:18-cv-05182-RBL
                                                                 206-527-2700 / 425-582-8165
                                                                 Toll Free / Fax: 888-527-2710
              Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 15 of 16



 1      EXHIBIT 18:       February 13, 2019 – 4:06 p.m. – email from Keystone’s counsel to
                          Plaintiffs’ counsel stating that they were “unavailable” for a discovery
 2
                          conference on February 14, 2019 at 9:00 a.m.
 3
        EXHIBIT 19:       February 14, 2019 email from Plaintiffs’ counsel to Keystone’s
 4                        counsel informing them that it was in bad faith to unilaterally abort
                          a discovery conference without providing an alternate date and time.
 5
               Certification of Good-Faith Conference Pursuant to LCR 37(a).
 6

 7           Plaintiffs’ counsel has made multiple attempts to engage Keystone’s counsel to

 8   participate in a discovery conference to reach resolution of the discovery disputes framed

 9   in the instant motion. (See discussion infra.) The attempts were conducted by plaintiffs’
10
     counsel in good faith from January 22 through today’s date, and memorialized in emails
11
     referenced above. Plaintiffs’ counsel cannot conduct a discovery conference if Keystone’s
12
     counsel refuses to participate. The plaintiffs respectfully assert that the Court consider
13
     Keystone’s bad faith, in connection with this Certification.
14

15
             RESPECTFULLY SUBMITTED this 14th day of February, 2019.

16                                             LAW OFFICES OF EUGENE N. BOLIN, JR., P.S.
                                               By: s/Eugene N. Bolin, Jr.
17                                             Eugene N. Bolin, Jr., WSBA #11450
                                               Law Offices of Eugene N. Bolin, Jr., P.S.
18                                             144 Railroad Ave., Suite #308
                                               Edmonds, WA 98020
19
                                               Telephone: 425-582-8165
20                                             Fax: 888-527-2710
                                               Email: eugenebolin@gmail.com
21
                                               Co-Counsel for Plaintiffs
22

23

24

25

      PLAINTIFFS’ SECOND MOTION TO COMPEL                     Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                        144 Railroad Avenue, Suite 308
      FRCP 37 - 15                                                     Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                   206-527-2700 / 425-582-8165
                                                                   Toll Free / Fax: 888-527-2710
              Case 3:18-cv-05182-RBL Document 44 Filed 02/14/19 Page 16 of 16



 1                                 DECLARATION OF SERVICE
 2
             I hereby certify that on the 14th day of February, 2019, I caused the foregoing
 3   document to be filed with the Clerk of the Court via the CM/ECF system. In accordance
 4   with their ECF registration agreement and the Court’s rules, the Clerk of the Court will

 5   send e-mail notification of such filing to the following persons:
      Joseph P. Corr, WSBA #36584
 6
      Corr Downs PLLC
 7    100 W Harrison St., Ste. N440
      Seattle, WA 98119-4163
 8    Phone: 206-962-5042
      jcorr@corrdowns.com
 9
      James C. Percy (pro hac vice)
10
      8555 United Plaza Blvd., 5th Floor
11
      Baton Rouge, LA 70809
      jpercy@joneswalker.com
12    Telephone: 225-248-2130

13    Ryan E. Johnson (pro hac vice)
      8555 United Plaza Blvd., 5th Floor
14
      Baton Rouge, LA 70809
15
      rjohnson@joneswalker.com
      Telephone: 225-248-2080
16
      Attorneys for Defendant Keystone RV
17    Company
18
             I affirm under penalty of perjury under the laws of the State of Washington and the United
19
     States that the foregoing is true and correct to the best of my knowledge.
20
             DATED this 14th day of February, 2019, at Edmonds, WA.
21
                                          LAW OFFICES OF EUGENE N. BOLIN, JR., P.S.
22                                        s/Eugene N. Bolin, Jr. _______________________
                                          Eugene N. Bolin, Jr., WSBA #11450
23                                        Attorney for Plaintiffs
                                          144 Railroad Ave., Ste. 308
24                                        Edmonds, WA 98020
                                          Email: eugenebolin@gmail.com
25                                        425-582-8165

      PLAINTIFFS’ SECOND MOTION TO COMPEL                         Law Offices of Eugene N. Bolin, Jr., P.S.
      DISCOVERY AND AWARD FEES PURSUANT TO                            144 Railroad Avenue, Suite 308
      FRCP 37 - 16                                                         Edmonds, WA 98020
      3:18-cv-05182-RBL
                                                                       206-527-2700 / 425-582-8165
                                                                       Toll Free / Fax: 888-527-2710
